HOBSON, Acting Chief Judge.
Appellant was charged with violation of the RICO statute and three counts of conspiracy to traffic in cannabis. He ultimately was found and adjudicated guilty on all four charges.
Appellant argues, and we agree, that his RICO conviction must be reversed because the state’s information against him was identical to the ones we held legally insufficient in Gillen v. State, 421 So.2d 1089 (Fla. 2d DCA 1982); Whitehead v. State, 421 So.2d 1089 (Fla. 2d DCA 1982); Beatty v. State, 418 So.2d 271 (Fla. 2d DCA 1982); Bowers v. State, 418 So.2d 272 (Fla. 2d *546DCA 1982); and Long v. State, 418 So.2d 1264 (Fla. 2d DCA 1982).
We have carefully considered appellant’s remaining points and find them to be without merit.
Accordingly, we affirm appellant’s convictions for conspiracy but reverse the judgment of guilt under the RICO statute and remand that case for further proceedings.
BOARDMAN and SCHOONOVER, JJ., concur.